DETAILED ACTION
Drawings
The drawings are objected to because of the following informalities:
Figures 1-7 should be designated as prior art (discussed in background as conventional)
In figure 5, slave devices on the right of the figure should be labeled as 102-4 as described in para 0023 of the Specification.
In figure 42, black boxes in the flow chart does not show any useful information. The figure should be labeled with descriptive text.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites the following limitation: “a Serial Peripheral Interface (SPI) circuit comprising: a hardware SPI communication interface comprising: one or more shift registers configured to generate a first serial data signal as a function of a transmission data word and a reception data word by sampling a second serial data signal; and a first control circuit configured to generate a clock signal for the one or more shift registers; an arbiter configured to provide the transmission data word to the hardware SPI communication interface and receive the reception data word from the hardware SPI communication interface; and a plurality of interface circuits, wherein each interface circuit comprises a transmission first-in-first-out (FIFO) memory, a reception FIFO memory, and an interface control circuit configured to: receive one or more first data packets from the digital processing circuit; store the received one or more first data packets in the transmission FIFO memory; sequentially read the one or more first data packets from the transmission FIFO memory; extract from the one or more first data packets at least one transmission data word; provide the at least one extracted transmission data word to the arbiter; receive from the arbiter the reception data word; ST-19-GRA-0369USoi-60-store one or more second data packets in the reception FIFO memory, wherein the one or more second data packets comprise the received reception data word; sequentially read the one or more second data packets from the reception FIFO memory; and transmit the one or more second data packets to the digital processing circuit.”
Claim 12 recites the following limitation: “the SPI circuit, comprising: a hardware SPI communication interface comprising: one or more shift registers configured to generate a first serial data signal as a function of a transmission data word and a reception data word by sampling a second serial data signal; and a first control circuit configured to generate a clock signal for the one or more shift registers; an arbiter configured to provide the transmission data word to the hardware SPI communication interface and receive the reception data word from the hardware SPI communication interface; a plurality of interface circuits, wherein each interface circuit comprises a transmission first-in-first-out (FIFO) memory, a reception FIFO memory, and an interface control circuit configured to: receive one or more first data packets from the digital processing circuit; store the received one or more first data packets in the transmission FIFO memory; ST-19-GRA-0369USoi-64-sequentially read the one or more first data packets from the transmission FIFO memory; extract from the one or more first data packets at least one transmission data word; provide the at least one extracted transmission data word to the arbiter; receive from the arbiter the reception data word; store one or more second data packets in the reception FIFO memory, wherein the one or more second data packets comprise the received reception data word; sequentially read the one or more second data packets from the reception FIFO memory; and transmit the one or more second data packets to the digital processing circuit.”
Claim 16 recites the following limitation: “a Serial Peripheral Interface (SPI) circuit comprising a hardware SPI communication interface comprising one or more shift registers configured to generate a first serial data signal as a function of a transmission data word and a reception data word by sampling a second serial data signal, and a first control circuit configured to generate a clock signal for the one or more shift registers, an arbiter configured to provide the transmission data word to the hardware SPI communication interface and receive the reception data word from the hardware SPI communication interface, and a plurality of interface circuits, each interface circuit comprising a transmission first-in-first-out (FIFO) memory, a reception FIFO memory, and an interface control circuit, the method comprising: receiving one or more first data packets from the digital processing circuit; storing the received one or more first data packets to the transmission FIFO memory; sequentially reading the one or more first data packets from the transmission FIFO memory; extracting from the one or more first data packets at least one transmission data word; providing the at least one extracted transmission data word to the arbiter; receiving from the arbiter the reception data word; storing one or more second data packets to the reception FIFO memory, the one or more second data packets comprising the received reception data word; sequentially reading the one or more second data packets from the reception FIFO ST-19-GRA-0369USoi-66-memory; and transmitting the one or more second data packets to the digital processing circuit.”

The closest prior art of record Butler et al (Patent No. 6,260,086) discloses a SPI interface circuit having shift registers, clock control to generate clock signal for the shift register, a plurality of transmission FIFO and receiving FIFO for transmitting data words between a microprocessor and a peripheral device (see figure 1, 225, 235, 220, 230). Abdul Kalam (US 20200341934) further teaches an arbiter for arbitrating data from SPI bus (see figure 10, 1004). However, the prior arts of record, taken alone or in combination, does not teach the claimed limitation “receiving one or more first data packets from the digital processing circuit; storing the received one or more first data packets to the transmission FIFO memory; sequentially reading the one or more first data packets from the transmission FIFO memory; extracting from the one or more first data packets at least one transmission data word; providing the at least one extracted transmission data word to the arbiter; receiving from the arbiter the reception data word; storing one or more second data packets to the reception FIFO memory, the one or more second data packets comprising the received reception data word; sequentially reading the one or more second data packets from the reception FIFO ST-19-GRA-0369USoi-66-memory; and transmitting the one or more second data packets to the digital processing circuit.” Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 12 and 16.
Other dependent claims inherit the allowable subject matter of the claims above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the formal matters identified above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184